CareView Communications, Inc 10-Q EXTENSION OF MATURITY DATE FOR PROMISSORY NOTE This Extension of Maturity Date for Promissory Note (the “Extension”) dated July 19, 2013, is entered into by and between CareView-Saline, LLC, a Wisconsin limited liability company (“Maker”) and Rockwell Holdings I, LLC (“Holder”) (collectively known as the “Parties”). WHEREAS, the pursuant to a certain Master Investment Agreement entered into by the Parties on November 16, 2009, Maker issued to Holder a Promissory Note in the principal amount of $109,230with respect to the Project (as defined in the Master Investment Agreement) for the Saline Memorial Hospital, WHEREAS, the Promissory Note has a maturity date of three years from the date payments commenced thereunder, which would make the maturity date of the Promissory Note August 30, 2013, and the Parties have mutually agreed to extend the maturity date, NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, the Parties hereby enter into this Extension as follows: 1.Extension of Maturity Date for Promissory Note: The Parties agree to extend the maturity date of the Promissory Note to December 31, 2013 (the “Extended Maturity Date”). 2.Other Provisions of the Promissory Note: The Parties agree that all other provisions of the Promissory Note will remain in full force and effect other than the Extended Maturity Date. IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the day and year first above written. CAREVIEW-SALINE, LLC ROCKWELL HOLDINGS I, LLC By: /s/ Steve Johnson By: /s/ Matt Bluhm Steve Johnson Matt Bluhm Manager Managing Member
